UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): January 29, CYTORI THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-32501 33-0827593 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 3020 Callan Road, San Diego, California 92121 (Address of principal executive offices, with zip code) (858) 458-0900 (Registrant's telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers [e]Compensatory Arrangements of Certain Executive Officers. Elimination of 2008 Cash Incentive Bonuses.On January 29, 2009, our Compensation Committee determined that no cash bonuses would be awarded to ourexecutive officers for 2008 due to the challenging economic environment. The Compensation Committee had previously frozen the salaries of the Company’stop three executives for 2008 and has frozen the salaries for all of its officers at least through November of 2009.In an effort to partially compensate for this reduction in cash compensation to the Company’s executives, the Compensation Committee has elected to modestly increase the size of the equity based compensation issued to these individuals. Equity Compensation. On January 29, 2009, the Compensation Committee issued to Mr. Calhoun, Dr. Hedrick,
